 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   MYCHAL REED,                                    Case No. 1:18-cv-00297-AWI-EPG (PC)
 9                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
10         v.
                                                     (ECF NOS. 1 & 16)
11   P. VERA, et al.,
12                Defendants.
13

14          Mychal Reed (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this action. The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §
16   636(b)(1)(B) and Local Rule 302.
17          On September 13, 2018, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending “that all claims and defendants be dismissed, except for
19   Plaintiff’s claim against Defendant Madsen for violating the Americans with Disabilities Act.”
20   (ECF No. 16, p. 2).
21          Plaintiff was provided an opportunity to file objections to the findings and
22   recommendations. The deadline for filing objections has passed, and Plaintiff has not filed
23   objections to the findings and recommendations.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26   the Court finds the findings and recommendations to be supported by the record and proper
27   analysis.
28          Accordingly, THE COURT HEREBY ORDERS that:
                                                    1
 1            1. The findings and recommendations issued by the magistrate judge on September
 2               13, 2018, are ADOPTED in full;
 3            2. All claims and defendants are dismissed, except for Plaintiff’s claim against
 4               Defendant Madsen for violating the Americans with Disabilities Act; and
 5            3. The Clerk of Court is DIRECTED to reflect the dismissal of defendants P. Vera,
 6               A. Limon, and Scott Kernan on the Court’s docket.
 7
     IT IS SO ORDERED.
 8

 9   Dated: November 5, 2018
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
